Title: To Benjamin Franklin from Anthony Armbruster: Chattel Mortgage and Inventory, 29 October 1765
From: Armbruster, Anthony
To: Franklin, Benjamin



[October 29, 1765]
Know all Men by these Present Whereas I Anthony Armbruster of the City of Philadelphia Printer by a certain Obligation bearing Date the thirty first day of October in the year of our Lord One Thousand seven hundred and sixty four became bound to Benjamin Franklin of the same City Esquire in the Sum of One hundred and seventy six pounds and Ten Shillings Conditioned for the Payment of Eighty Eight pounds and five Shillings like money with lawful Interest for the same on the thirty first day of October in the year of our Lord One thousand seven hundred and sixty five Now Know Ye that I the said Anthony Armbruster in consideration of the Premisses and the better to secure the Payment of the said Debt or Sum of Eighty Eight pounds and five Shillings with the Interest thereof to the said Benjamin Franklin his Executors Administrators and Assigns according to the Condition of the said Obligation and also for and in consideration of the further Sum of Five Shillings like Money to me in hand paid by the said Benjamin Franklin the Receipt whereof I do hereby acknowledge Have granted bargained sold and delivered and by these Presents in fair and open Market in the presence of sundry of my Neighbours Do grant bargain sell and deliver to the said Benjamin Franklin his Executors Administrators and Assigns the Goods and Chattels mentioned in a Schedule and Inventory thereof to which I have subscribed my Name and annexed to these presents at the Prices in the same Schedule ascertained To Have AND To Hold the said Goods and Chattels to the said Benjamin Franklin his Executors Administrators and Assigns To his and their Use for ever Provided always nevertheless that if I the said Anthony Armbruster my Executors and Administrators shall well and truly pay the said Debt of Eighty Eight pounds and five Shillings with the Interest thereof according to the true Intent and Meaning of the said Condition on or before the thirty first Day of October one thousand Seven Hundred and Sixty Six that this Grant and Sale shall be void and of none Effect In Testimony whereof I have hereunto set my Hand Seal this twenty ninth day of October in the year of our Lord One thousand Seven hundred and Sixty five.
Anthony Armbruster
  Sealed and Delivered in presence of
    Edward Evans
    J. F. Davenport
NB: the interlination done before Signing.


Philadelphia County to wit
Be it remembered that on the thirtieth day of October in the Year of our Lord One thousand seven hundred and sixty five Before Me Saml Shoemaker Esquire one of the Justices of our Lord the King who now is to keep the Peace in Philadelphia County aforesaid Assigned came the within named Anthony Armbruster and acknowledged the within Bill of Sale to be his Act and Deed In Witness whereof I have hereunto set my Hand and Seal at Philadelphia the same day and year.
Sl Shoemaker



A Schedule and Inventory of the Goods and Chattels referred to in and granted by the annexed Bill of Sale, as follows to wit,
A List of Types in Cases and Boxes together with the Press Vizt.


Dutch Long Priemer
350 lb



Double Pica
  80  
or thereabouts


Double English
  80  
or ditto


Pica
  350  
or ditto


English
  80  



Great and small Cannon
  80  




1020 lb




English




Pica
  400 lb



Double Pica
  160  
or thereabouts


Long Priemer
  300  



Great Priemer, Roman and Italick
  150  



English
  200  




1210 lb





To[ge]ther with four Chases the Frames, Galleys and Composing Sticks
Antho. Armbruster
  Witness present  Edward Evans  J. F. Davenport

 
Endorsed: Bill of Sale and Mortgage—Anthony Armbruster to Benjamin Franklin
